Citation Nr: 0813021	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder of the face, neck, and other sensitive areas, to 
include lesions and scarring, due to radioactive acid, 
sulfuric acid, mutilation with sharp objects, and shots with 
radioactive projectiles.

2.  Entitlement to service connection for knife/stab wounds 
to the right earlobe, to include lesions and scarring of the 
head and neck.

3.  Entitlement to service connection for damage to the 
integumentory (skin) system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1986 to August 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The case has previously come before the Board, and the 
instant issues were remanded in January 2005 and February 
2006.  The appeal has been returned to the Board for further 
appellate review.

The veteran testified before the undersigned Veterans Law 
Judge in March 2004.  A transcript of his hearing has been 
associated with the record.  


FINDINGS OF FACT

1.  A chronic skin disorder of the face, neck, and other 
sensitive areas, to include lesions and scarring, was not 
manifest in service and is unrelated to service.

2.  Residuals of knife/stab wounds to the right earlobe, to 
include lesions and scarring of the head and neck, were not 
manifest in service and are unrelated to service.

3.  Damage to the integumentory (skin) system was not 
manifest in service and is unrelated to service.

CONCLUSIONS OF LAW

1.  A chronic skin disorder of the face, neck, and other 
sensitive areas, to include lesions and scarring, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Residuals of knife/stab wounds to the right earlobe, to 
include lesions and scarring of the head and neck were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Damage to the integumentory (skin) system was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
August 2002, after the enactment of the VCAA.  

A letter dated in September 2002 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The veteran was asked to provide additional 
information concerning his claim for disabilities due to 
radiation exposure.  The letter listed the various types of 
evidence that might support the veteran's claim.  

A January 2003 letter provided essentially the same 
information as the September 2002 letter.  

A March 2003 letter asked for information on the specific 
disabilities the veteran claimed.  The letter also advised 
the veteran of the status of VA's requests for private 
medical records.  

A letter dated in January 2004 discussed the evidence 
necessary to support the veteran's claims.  It listed the 
evidence of record and told the veteran how VA would assist 
him in obtaining further evidence.  

A May 2004 letter advised the veteran to identify any other 
evidence or information supportive of his claim.

A February 2005 letter provided the veteran with the status 
of his appeal and gave him a list of Veterans Service 
Organizations.  

A May 2005 letter told the veteran that VA had requested 
records from the Department of Energy.  

A February 2007 letter asked the veteran for evidence showing 
that his claimed disabilities had existed from service to the 
present.  The types of evidence that might support his claims 
were listed.  This letter also advised the veteran of the 
manner in which VA determines disability ratings and 
effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  Even if we assume that he received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  A 
VA examination has been conducted.  The veteran was afforded 
the opportunity to testify before the undersigned.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran essentially claims that he was subjected to 
experiments during which an radioactive acidic solution was 
poured onto his face and an intravenous injection of 
phosphorous solution was injected into his circulatory 
system.  He also asserts that he was shot in the face with an 
acid coated radioactive projectile and was mutilated with 
sharp objects that were used to put more than 100 puncture 
wounds into his face.  The veteran also claims that he was 
ordered to ingest a lethal dose of radioactive phosphorous 
solution and that he subsequently required surgery for the 
left side of his neck.  He states that he must wear bandages 
on his face to remove the acid.  

Review of the veteran's service medical records reveals that 
the veteran's skin was clinically normal on enlistment 
examination in December 1985.  An October 1986 treatment 
record notes numerous acne lesions on the veteran's neck, 
back, and chest.  Acne vulgaris was assessed.  In October 
1987, he was evaluated for a reaction to possible spider 
bites.  There was cellulitis of the digits.  A cyst on the 
veteran's neck was drained in May 1989.  At separation, the 
veteran declined a medical examination.  

Service personnel records reflect that the veteran's military 
occupational specialty was ambulance attendant/driver.

A record from North Suburban Medical Center indicates that 
the veteran had no previous history of psychiatric problems.  
He was assessed with an acute psychotic episode and the 
provider indicated that it was probably a schizophrenic 
break.

Records from Kingman Regional Medical Center show that in 
September 1996, the veteran underwent excision of multiple 
infected sebaceous cysts on the left side of his neck.  

Records produced by B.F., M.D. note that the veteran had 
apparently picked at acne follicles when he was younger, and 
had depressed scars over the glabella.  In March 1997, Dr. F. 
noted a history significant for removal of abscess material 
from the veteran's neck in 1996.  Excision of a depressed 
scar of the nasal glabella was carried out in July 1997.  In 
September 1997 the veteran reported a cyst below his left 
ear.  The veteran underwent excision of scar tissue on the 
left mandibular angle in October 1997.  In December 1997 Dr. 
F. discussed with the veteran the possibility of using a 
medication to keep him from being so preoccupied with his 
face.  

A private treatment record dated in March 2000 indicates that 
the veteran reported an open sore that he continued to wash 
and scrub on a daily basis.  

A February 2002 history and physical from St. Anthony 
Hospital Central indicates the veteran's description of a 
clean up strategy for his skin, in which he cleaned his body 
in a ritual until it bled, and then covered the wounds with 
bandages.  

A March 2002 intake report by Rural Clinics Community Mental 
Health Services indicates the veteran's history of self abuse 
in which he scrubbed his skin hard enough to bleed.  The 
veteran related that he had a verbal agreement with the 
President to scrub materials out of his skin.  

In October 2002, the veteran stated that he was in the 
process of removing acid that had absorbed deep into the skin 
of his face.  He noted that the process required removal of 
several layers of skin in sensitive areas of his face and 
that after skin was removed, he had to wear bandages on his 
face.  

A July 2004 letter from the National Nuclear Security 
Administration indicates that it had found no records 
referable to the veteran.  

A VA examination was carried out in March 2006.  The examiner 
noted that he had reviewed the veteran's claims folder.  He 
noted that he could find no evidence in the claims folder to 
document the veteran's claims.  The veteran reported scars on 
his neck and the bridge of his nose.  The examiner noted that 
superficial inspection did not reveal any significant scars 
on the veteran's face or forehead area.  Physical examination 
revealed no significant scars.  There was a single scar over 
the bridge of the veteran's nose, which was covered with a 
bandage and a piece of tape.  The veteran reported that the 
area was being treated by dermabrasion for a scar revision.  
There were multiple scars on both sides of the neck from the 
inferior aspect of the mandible down to the supraclavicular 
area.  There were no active lesions to suggest multiple 
sebaceous cysts or pustular acne.  The examiner noted that 
the veteran claimed that the acne noted in service was 
secondary to the secret human experimentation conducted on 
him.  The examiner noted that there were many scars and pock 
marks from the acneform lesions.  He concluded that an 
opinion regarding what happened to the veteran would be 
speculative in regard to the veteran's reported history.  He 
noted that there was no documentation of such events having 
occurred and it would be inappropriate to make any comment 
stating that the current findings were related to any 
service-connected events.  

Having carefully reviewed the evidence in this case, the 
Board has concluded that service connection is not warranted.  
The Board acknowledges that the service medical records show 
an assessment of acne vulgaris in October 1988 and drainage 
of a neck cyst in May 1989.  However, the first post-service 
finding of any skin problem dates to September 1996, when the 
veteran underwent excision of multiple infected sebaceous 
cysts on the left side of his neck.  While the current 
medical findings show evidence of scarring consistent with 
acneform lesions, scarring from sebaceous cyst removal, and a 
lesion on the bridge of the veteran's nose apparently caused 
by consistent scrubbing, there is no evidence that any 
current skin condition is related to service, to include the 
reported human experimentation.  Regardless of the veteran's 
theory of entitlement, the Board has not been presented with 
evidence that relates the current skin manifestations to the 
in-service manifestations, to include the report of acne, 
cysts and a possible spider bite reaction.  The veteran's own 
treatment of his skin and his beliefs further complicate the 
matter.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current findings related to the veteran's skin, 
it does not contain competent evidence which relates these 
findings to any injury or disease in service.  The Board has 
considered the veteran's argument that these diagnoses are 
related to service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).    

The Board has also considered the veteran's assertions that 
during service he was subjected to human experimentation that 
involved the use or radioactive agents.  However, the record 
does not support such claims.  In this regard the Board notes 
that the National Nuclear Security Administration was unable 
to locate records referable to the veteran or to the claimed 
experimentation.  The veteran has not otherwise produced any 
evidence supportive of his contentions.  In essence, his 
report is unsubstantiated and not reliable.  It appears, on 
review of the medical evidence of record, that the veteran is 
preoccupied with the skin of his face in an effort to remove 
perceived toxins.  

In summary, the evidence demonstrates that the veteran does 
not have a skin disability that is related to service.  There 
is a remarkable lack of credible evidence of pathology or 
treatment for any skin disability in proximity to service or 
within years of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions.  The competent evidence 
clearly establishes that the post service diagnoses are not 
related to any incident or exposure during service.  Absent 
reliable evidence relating a skin disability to service, the 
claim of entitlement to service connection must be denied.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a chronic skin disorder 
of the face, neck, and other sensitive areas, to include 
lesions and scarring, due to radioactive acid, sulfuric acid, 
mutilation with sharp objects, and shots with radioactive 
projectiles is denied.

Entitlement to service connection for knife/stab wounds to 
the right earlobe, to include lesions and scarring of the 
head and neck is denied.

Entitlement to service connection for damage to the 
integumentory (skin) system is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


